8 F.3d 72
303 U.S.App.D.C. 419
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James George WALKER, Appellant,v.PROVIDENCE HOSPITAL;  Carol Keehan;  Patricia Hornbach;Paul Smith;  David Sparks;  Chandell Harris;Richard Devault;  Ernest Johnson;  Brenda Saxon.
No. 93-7020.
United States Court of Appeals, District of Columbia Circuit.
Oct. 27, 1993.

Before:  WALD, WILLIAMS and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the order of the district court, filed February 2, 1993, be vacated and the case remanded for further proceedings.   The district court's imposition of sanctions primarily was based upon its mistaken conclusion that the Fourth Circuit's decision in  Walker v. Suburban Hosp., 885 F.2d 867 (4th Cir.1989) (unpublished disposition, text available in WESTLAW), cert. denied, 494 U.S. 1056 (1990), put Walker on notice that the allegations in his complaint in this case were insufficient to state a claim under 42 U.S.C. § 1981.   In fact, the Fourth Circuit concluded that Walker had stated a claim under 42 U.S.C. § 1981.   Id.  Given that Walker's allegations in this case were nearly identical to those raised in the Fourth Circuit case, it was not unreasonable for appellant to believe he had stated a section 1981 claim here as well.   The case is thus remanded to allow the district court to determine whether there are other independent reasons to support the sanctions imposed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.